IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-20132
                          Summary Calendar
                         __________________


GLORIA TREVINO TURNER,

                                      Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. MC-H-95-0004
                        - - - - - - - - - -
                         November 20, 1995
Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gloria Trevino Turner appeals the district court's order

denying her application to proceed in forma pauperis (IFP).

Because Turner's affidavit and financial information indicate

that she is not able to meet the costs of this litigation without

undue hardship, the decision denying IFP is REVERSED.     See Adkins

v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948);




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-20132
                               -2-

Flowers v. Turbine Support Division, 507 F.2d 1242, 1244-46 (5th

Cir. 1975).

     As no transcript is necessary for the proper disposition of

this appeal, Turner's request for a transcript at Government

expense is DENIED. See Harvey v. Andrist, 754 F.2d 569, 571 (5th

Cir.), cert. denied, 471 U.S. 1126 (1985).

     REVERSED AND REMANDED.